--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
August 31, 2007, by and among CARBIZ INC., an Ontario, Canada corporation, with
its principal office located at 7405 N. Tamiami Trail, Sarasota, FL 34243 (the
“Company”), and the undersigned Investors (each, an “Investors” and
collectively, the “Investors”).

          WHEREAS:

          A.      In connection with the Securities Purchase Agreement by and
among the parties hereto of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investors secured convertible debentures (the “Convertible Debentures”) which
shall be convertible into that number of shares of the Company’s common shares,
with no par value (the “Common Shares”), pursuant to the terms of the Securities
Purchase Agreement for an aggregate purchase price of One Million U.S. Dollars
(US$1,000,000). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Securities Purchase Agreement.

          B.      To induce the Investors to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations there under, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

          NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investors hereby agree as follows:

          1.      DEFINITIONS.

          As used in this Agreement, the following terms shall have the
following meanings:

                    (a)      “Person” means a corporation, a limited liability
company, an association, a partnership, an organization, a business, an
individual, a governmental or political subdivision thereof or a governmental
agency.

                    (b)      “Register,” “registered,” and “registration” refer
to a registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the 1933 Act and pursuant to
Rule 415 under the 1933 Act or any successor rule providing for offering
securities on a continuous or delayed basis (“Rule 415”), and the declaration or
ordering of effectiveness of such Registration Statement(s) by the United States
Securities and Exchange Commission (the “SEC”).

                    (c)      “Registrable Securities” means the Common Shares
issuable to Investors upon conversion of the Convertible Debentures pursuant to
the Securities Purchase Agreement, excluding in all cases, however, any
Registrable Securities sold by Investors to the public or sold pursuant to Rule
144 promulgated under the 1933 Act.

--------------------------------------------------------------------------------

                    (d)      “Registration Statement” means a registration
statement under the 1933 Act which covers the Registrable Securities.

          2.      REGISTRATION.

                    (a)      Subject to the terms and conditions of this
Agreement, the Company shall prepare and file, no later than one hundred fifty
(150) days from the date hereof (the “Scheduled Filing Deadline”), with the SEC
a registration statement on Form F-1 or SB-2 (or, if the Company is then
eligible, on Form F-3) under the 1933 Act (the “Initial Registration Statement”)
for the registration for the resale by all Investors who purchased Convertible
Debentures pursuant to the Securities Purchase Agreement fifty percent (50%) of
the Common Shares which are anticipated to be issued upon conversion of the
Convertible Debentures. Such registration obligation shall be further subject to
any registration rights that predate this Agreement, which are set forth on
Schedule 2(a) attached hereto. Should the Company be limited by the SEC (as
evidenced by a written comment from the SEC) under Rule 415 with respect to the
number of shares it may register in the Initial Registration Statement or any
subsequent Registration Statement filed pursuant to this Agreement, it may limit
the number of shares held by the Investors which are included in such
Registration Statement as may be necessary in order to have such Initial
Registration Statement or subsequent Registration Statement declared effective
by the SEC. In the event such limitation occurs, the Company shall file such
additional Registration Statements, by the later of thirty days of the
Investors’ demand and as soon as permitted by the SEC, as shall be necessary for
the Company to register all Common Shares which would have been included in the
Initial Registration Statement but for the limitation described above.
Additionally, subject to the Rule 415 qualifications set forth above, if the
Convertible Debentures have an outstanding balance on the one year anniversary
date of the original issuance date of the Convertible Debentures, the Company
shall file with the SEC a registration statement on Form F-1 or SB-2 (or, if the
Company is then eligible, on Form F-3) covering the shares underlying the
remaining balance of the Convertible Debentures. Furthermore, in any such event,
the Company shall use its best efforts to have such subsequent Registration
Statement declared effective within sixty (60) days of the filing thereof. The
Company shall cause the Registration Statements to remain effective for so long
as the Convertible Debentures remain outstanding. Prior to the filing of any
Registration Statement registering the Registrable Securities with the SEC, the
Company shall furnish a copy of such Registration Statement to the Investors and
James G. Dodrill II, P.A. for their review and comment. The Investors and James
G. Dodrill II, P.A. shall furnish comments on the Initial Registration Statement
to the Company by the later of: (a) twenty-four (24) hours of the receipt
thereof from the Company and (b) the close of the first business day following
receipt thereof from the Company.

                    (b)      Effectiveness of the Initial Registration
Statement. The Company shall use its best efforts (i) to have the Initial
Registration Statement declared effective by the SEC no later than sixty (60)
days after the filing thereof (the “Scheduled Effective Deadline”) and (ii) to
insure that the Initial Registration Statement and any subsequent Registration
Statement remains in effect until all of the Registrable Securities have been
sold, subject to the terms and conditions of this Agreement. It shall be an
event of default hereunder if the Initial Registration Statement or any
subsequent Registration Statement is not declared effective by the SEC within
sixty (60) days after filing thereof. An event of default shall not be
triggered, however, if the Initial Registration Statement or any subsequent
Registration Statement is not declared effective by the

2

--------------------------------------------------------------------------------

SEC within sixty (60) days after the filing thereof exclusively due to issues
raised by the SEC in writing related to Rule 415 promulgated under the 1933 Act.

                    (c)      Failure to File or Obtain Effectiveness of the
Registration Statement. In the event the Initial Registration Statement is not
filed by the Scheduled Filing Deadline or is not declared effective by the SEC
on or before the Scheduled Effective Date, or if after the Initial Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to the Initial Registration Statement (whether because of a failure to keep the
Initial Registration Statement effective, failure to disclose such information
as is necessary for sales to be made pursuant to the Initial Registration
Statement, failure to register sufficient Common Shares or otherwise then as
partial relief for the damages to any holder of Registrable Securities by reason
of any such delay in or reduction of its ability to sell the underlying Common
Shares (which remedy shall not be exclusive of any other remedies at law or in
equity), subject to the terms of the Subordination Agreement, the Company will
pay as liquidated damages (the “Liquidated Damages”) to the Investors, at the
Investors’ option, either a cash amount or the Company’s Common Shares within
three (3) business days, after demand therefor, equal to two percent (2%) of the
principal value of the Convertible Debentures outstanding as Liquidated Damages
for each thirty (30) day period after the Scheduled Filing Deadline or the
Scheduled Effective Date as the case may be. Total Liquidated Damages paid,
however, shall not exceed an amount equal to fifteen percent (15%) of the
outstanding principal amount of the Convertible Debentures. The Company shall
not be liable, however, to pay any Liquidated Damages if the Initial
Registration Statement has not been declared effective prior to the Scheduled
Effective Date exclusively due to issues raised by the SEC related to Rule 415
promulgated under the 1933 Act.

                    (d)      Liquidated Damages. The Company and the Investors
hereto acknowledge and agree that the sums payable under subsection 2(c) above
shall constitute liquidated damages and not penalties and are in addition to all
other rights of the Investors, including the right to call a default. The
parties further acknowledge that (i) the amount of loss or damages likely to be
incurred is incapable or is difficult to precisely estimate, (ii) the amounts
specified in such subsections bear a reasonable relationship to, and are not
plainly or grossly disproportionate to, the probable loss likely to be incurred
in connection with any failure by the Company to obtain or maintain the
effectiveness of the Initial Registration Statement by the Scheduled Effective
Date and thereafter, (iii) one of the reasons for the Company and the Investors
reaching an agreement as to such amounts was the uncertainty and cost of
litigation regarding the question of actual damages, and (iv) the Company and
the Investors are sophisticated business parties and have been represented by
sophisticated and able legal counsel and negotiated this Agreement at arm’s
length.

          3.      RELATED OBLIGATIONS.

                    (a)      The Company shall keep the Initial Registration
Statement, and any additional Registration Statement filed as a result of the
limitation set forth in Section 2(a) hereof, effective pursuant to Rule 415 at
all times until the Convertible Debentures are no longer outstanding (the
“Registration Period”), which Registration Statements (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or

3

--------------------------------------------------------------------------------

necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

                    (b)      The Company shall prepare and file with the SEC
such amendments (including post-effective amendments) and supplements to such
Registration Statements and the prospectuses used in connection with such
Registration Statements, which prospectuses are to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statements effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statements until such time as all of such Registrable Securities
shall have been disposed of or until the Registration Period terminates in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such Registration Statement. In the case of amendments
and supplements to a Registration Statement which are required to be filed
pursuant to this Agreement (including pursuant to this Section 3(b)) by reason
of the Company’s filing a report on Form 10-KSB, Form 10-QSB or Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), the Company shall incorporate such report by reference into the
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement the
Registration Statement.

                    (c)      The Company shall furnish to each Investors whose
Registrable Securities are included in any Registration Statement, without
charge, (i) at least one (1) copy of such Registration Statement as declared
effective by the SEC and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) ten (10) copies of the final
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investors may
reasonably request) and (iii) such other documents as such Investors may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investors.

                    (d)      The Company shall use its best efforts to (i)
register and qualify the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Investors reasonably requests, (ii) prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any change to its certificate of incorporation or by-laws,
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify each
Investors who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or

4

--------------------------------------------------------------------------------

“blue sky” laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.

                    (e)      As promptly as practicable after becoming aware of
such event or development, the Company shall notify each Investors in writing of
the happening of any event as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to each Investors. The Company shall also promptly notify each
Investors in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each Investors by facsimile on the same day
of such effectiveness), (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

                    (f)      The Company shall use its best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction within the United States of
America and, if such an order or suspension is issued, to obtain the withdrawal
of such order or suspension at the earliest possible moment and to notify each
Investors who holds Registrable Securities being sold of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

                    (g)      At the reasonable request of any Investors, the
Company shall furnish to such Investors, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as an
Investors may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Investors.

                    (h)      The Company shall make available for inspection by
(i) any Investors and (ii) one (1) firm of accountants or other agents retained
by the Investors (collectively, the “Inspectors”) all pertinent financial and
other records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree, and each Investors hereby agrees, to hold in
strict confidence and shall not make any disclosure (except to an Investors) or
use any Record or other information which the Company determines in good faith
to be confidential, and of which determination the Inspectors are so notified,
unless (a) the disclosure of such Records is necessary to avoid or

5

--------------------------------------------------------------------------------

correct a misstatement or omission in any Registration Statement or is otherwise
required under the 1933 Act, (b) the release of such Records is ordered pursuant
to a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
or any other agreement of which the Inspector and the Investors has knowledge.
Each Investors agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.

                    (i)      The Company shall hold in confidence and not make
any disclosure of information concerning an Investors provided to the Company
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws, (ii) the disclosure of such information is necessary to
avoid or correct a misstatement or omission in any Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investors is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investors and allow such Investors, at the Investors’
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

                    (j)      [reserved]

                    (k)      The Company shall cooperate with the Investors who
hold Registrable Securities being offered and, to the extent applicable, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investors may reasonably
request and registered in such names as the Investors may request.

                    (l)      The Company shall use its best efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

                    (m)      The Company shall otherwise use its best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

                    (n)      Within two (2) business days after a Registration
Statement which covers Registrable Securities is declared effective by the SEC,
the Company shall deliver, and shall cause legal counsel for the Company to
deliver, to the transfer agent for such Registrable Securities (with copies to
the Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.

6

--------------------------------------------------------------------------------

                    (o)      The Company shall take all other reasonable actions
necessary to expedite and facilitate disposition by the Investors of Registrable
Securities pursuant to a Registration Statement.

          4.      OBLIGATIONS OF THE INVESTORS.

          Each Investors agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f) or
the first sentence of 3(e), such Investors will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until such Investors’ receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(e) or
receipt of notice that no supplement or amendment is required. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended certificates for Common Shares to a transferee of an Investors in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale under any effective Registration Statement of Registrable
Securities with respect to which an Investors has entered into a contract for
sale prior to the Investors’ receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e) and for which the Investors has not yet settled. No Investors
shall have any right to obtain or seek an injunction restraining or otherwise
delaying any registration under this Agreement as a result of any controversy
that might arise with respect to the interpretation or implementation of this
Agreement. It shall be a condition precedent to the obligations of the Company
to take any actions pursuant to this Agreement that the selling Investors
furnish such information regarding themselves, the Registrable Securities held
by them and the intended method of disposition of such securities as shall be
required to timely effect the registration of the Registrable Securities,
including any Liquidated Damages relating thereto.

          5.      EXPENSES OF REGISTRATION.

          All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

          6.      INDEMNIFICATION.

          With respect to Registrable Securities which are included in a
Registration Statement under this Agreement:

                    (a)      To the fullest extent permitted by law, the Company
will, and hereby does, indemnify, hold harmless and defend each Investors, the
directors, officers, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investors within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them

7

--------------------------------------------------------------------------------

may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) any untrue statement or alleged untrue statement of
a material fact contained in any final prospectus (as amended or supplemented,
if the Company files any amendment thereof or supplement thereto with the SEC)
or the omission or alleged omission to state therein any material fact necessary
to make the statements made therein, in light of the circumstances under which
the statements therein were made, not misleading; or (iii) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Investors and each such controlling person promptly as such
expenses are incurred and are due and payable, for any legal fees or
disbursements or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (x) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (y) shall not be
available to the extent such Claim is based on a failure of the Investors to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c); and (z) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9 hereof.

                    (b)      In connection with a Registration Statement, each
Investors agrees to severally and not jointly indemnify, hold harmless and
defend, to the same extent and in the same manner as is set forth in Section
6(a), the Company, each of its directors, each of its officers, employees,
representatives, or agents and each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act (each an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or is based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by such Investors expressly for use in connection with such Registration
Statement; and, subject to Section 6(d), such Investors will reimburse any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of such
Investors,

8

--------------------------------------------------------------------------------

which consent shall not be unreasonably withheld; provided, further, however,
that the Investors shall be liable under this Section 6(b) for only that amount
of a Claim or Indemnified Damages as does not exceed the net proceeds to such
Investors as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
prospectus was corrected and such new prospectus was delivered to each Investors
prior to such Investors’ use of the prospectus to which the Claim relates.

                    (c)      Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this Section
6, deliver to the indemnifying party a written notice of the commencement
thereof, and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this

9

--------------------------------------------------------------------------------

Section 6, except to the extent that the indemnifying party is prejudiced in its
ability to defend such action.

                    (d)      The indemnification required by this Section 6
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or Indemnified
Damages are incurred.

                    (e)      The indemnity agreements contained herein shall be
in addition to (i) any cause of action or similar right of the Indemnified Party
or Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

          7.      CONTRIBUTION.

          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

          8.      [Reserved]

          9.      REPORTS UNDER THE 1934 ACT.

          With a view to making available to the Investors the benefits of Rule
144 promulgated under the 1933 Act or any similar rule or regulation of the SEC
that may at any time permit the Investors to sell securities of the Company to
the public without registration (“Rule 144”) the Company agrees to:

                    (a)      make and keep public information available, as
those terms are understood and defined in Rule 144 at all times while the
Company is subject to the reporting requirements of the 1934 Act;

                    (b)      use its best efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
1933 Act and the 1934 Act so long as the Company remains subject to such
requirements (it being understood that nothing herein shall limit the Company’s
obligations under Section 4(c) of the Securities Purchase Agreement) and the
filing of such reports and other documents as are required by the applicable
provisions of Rule 144; and

                    (c)      furnish to each Investors so long as such Investors
owns Registrable Securities, promptly upon request, (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so

10

--------------------------------------------------------------------------------

filed by the Company, and (iii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

          10.      AMENDMENT OF REGISTRATION RIGHTS.

          Provisions of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Investors who then hold at least two-thirds (2/3) of the Registrable
Securities. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investors and the Company. No such amendment shall be
effective to the extent that it applies to fewer than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

          11.      MISCELLANEOUS.

                    (d)      A Person is deemed to be a holder of Registrable
Securities whenever such Person owns or is deemed to own of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two (2) or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

                    (e)      Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company, to: Carbiz Inc.   7405 North Tamiami Trail   Sarasota,
FL           34243   Attn: Mr. Carl Ritter, CEO   Telephone:          (800)
547-2277   Facsimile:             (941) 308-2718     With a copy to: Troutman
Sanders LLP   222 Central Park Avenue, Suite 2000   Virginia Beach, VA 23462  
Attn: Mr. Thomas M. Rose, Esq.   Telephone:           (757) 687-7715  
Facsimile:              (757) 687-1529

11

--------------------------------------------------------------------------------

If to an Investors, to its address and facsimile number on the Schedule of
Investors attached hereto, with copies to such Investors’ representatives as set
forth on the Schedule of Investors or to such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

                    (f)      Failure of any party to exercise any right or
remedy under this Agreement or otherwise, or delay by a party in exercising such
right or remedy, shall not operate as a waiver thereof.

                    (g)      The laws of the State of Florida shall govern all
issues concerning the relative rights of the Company and the Investors as its
stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Florida without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the State Courts sitting in Broward
County, Florida and the United States District Court for the Southern District
of Florida for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

                    (h)      This Agreement, the Irrevocable Transfer Agent
Instructions, the Securities Purchase Agreement and related documents including
the Convertible Debentures and the Security Agreement dated the date hereof (the
“Security Agreement”) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to

12

--------------------------------------------------------------------------------

herein and therein. This Agreement, the Irrevocable Transfer Agent Instructions,
the Securities Purchase Agreement and related documents including the
Convertible Debentures and the Security Agreement supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

                    (i)      This Agreement shall inure to the benefit of and be
binding upon the permitted successors and assigns of each of the parties hereto.

                    (j)      The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

                    (k)      This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other party hereto by facsimile transmission of a copy
of this Agreement bearing the signature of the party so delivering this
Agreement.

                    (l)      Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

                    (m)      The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party.

                    (n)      This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have caused this Investors
Registration Rights Agreement to be duly executed as of day and year first above
written.

COMPANY:
CARBIZ INC.

By: ___________________________________
Name:
Title:

TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG

By: Trafalgar Capital Sarl
Its: General Partner

By: ___________________________________
Name: Andrew Garai
Title: Chairman of the Board

14

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF INVESTORS

        Address/Facsimile Name   Signature   Number of Buyer         8-10 Rue
Mathias Hardt Trafalgar Capital Specialized   By: Trafalgar Capital Sarl   BP
3023 Investment Fund,   Its: General Partner   L-1030 Luxembourg Luxembourg    
  Facsimile:         011-44-207-405-0161     By: _____________________________  
and     Name: Andrew Garai   001-786-323-1651     Its: Chairman of the Board    


--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Attention:

Re:      CARBIZ INC.

Ladies and Gentlemen:

          We are counsel to Carbiz inc., an Ontario, Canada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the Investors named therein (collectively, the
“Investors”) pursuant to which the Company issued to the Investors its Common
Shares of the Company without par value (the “Common Shares”). Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Investors (the “Registration Rights Agreement”)
pursuant to which the Company agreed, among other things, to register the
Registrable Securities (as defined in the Registration Rights Agreement) under
the Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on ____________
____, the Company filed a Registration Statement on Form ________ (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange SEC (the “SEC”) relating to the Registrable Securities which names each
of the Investors as a selling shareholder thereunder.

          In connection with the foregoing, we advise you that a member of the
SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

Very truly yours,

[INSERT NAME OF COMPANY COUNSEL]

By:  ___________________________________________________

cc:      [LIST NAMES OF INVESTORS]

--------------------------------------------------------------------------------